DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Species A(l) with selection of Formula A(l), Species B(3) with selection of Formula 2-1, and Species C(5) with selection of Formula 3-1, encompassed by claims 1–20 in the reply filed on 05/22/2020 was previously acknowledged.

Response to Amendment
The amendment dated 01/05/2022 has been entered.
It is noted that claim 16 has been given the status identifies "Currently Amended"; however, there do not appear to be any amendments to the claim.
Claims 1–20 are pending.

The rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), and Kosuge et al. US-20150295188-A1 ("Kosuge") as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the previous Office Action is herein updated to reflect the amended claim 20 comprises neither a fluoro group (-F) nor a cyano group" due to the Applicant's amendment dated 01/05/2022.

The declaration under 37 CFR 1.132 filed 01/05/2022 is insufficient to overcome the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), and Kosuge et al. US-20150295188-A1 ("Kosuge") as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the last Office action for the reasons discussed below.

Response to Arguments
Applicant’s arguments on pages 41–45 of the reply dated 01/05/2022 with respect to the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), and Kosuge et al. US-20150295188-A1 ("Kosuge") as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues bridging pages 41–42 that claim 1 has been amended to recite that A20 comprises neither a fluoro group (-F) nor a cyano group and that in rejection the claims, the Examiner alleged that the modified iridium complex as evidenced by Kamatani is a compound wherein “at least one of R4 to R6 and A20 comprises at least one fluoro group" and cited paragraph 39 of the Non-Final Rejection of 10/05/2021.
Examiner's response -- The modified iridium complex of Kosuge as evidence by Kamatani described in the Non-Final Rejection of 10/05/2021 and below does not comprise a fluoro group or a cyano group at the position corresponding to A20.  As noted in the Non-Final Rejection of 10/05/2021 at paragraph 39, "at least one of R1 to R8, and A20 comprises at least namely at least one of R4 to R6 comprises either one or three fluoro groups (-F)…"  In the updated language in the rejection below it is noted that A20 comprises neither a fluoro group (-F) nor a cyano group; however, it is noted that no new grounds of rejection have been made as the compound previously did not comprise either a fluoro group (-F) or a cyano group at the position corresponding to A20.
Applicant's argument -- Applicant argues bridging pages 41–42 that claim 1 has been amended to recite that A20 comprises neither a fluoro group (-F) nor a cyano group and that the exemplified compound of Kosuge that include a fluoro group on the isoquinoline ring of Formula (1) also incorporate a cyano group at the position corresponding to A20, and therefore, Kosuge as evidenced by Kamatani does not teach or reasonably suggest the compounds of Formula (1) as presently claimed.
Examiner's response -- The Examiner respectfully disagrees and submits that Kosuge as evidenced by Kamatani teaches the claimed compound wherein one or more of the positions corresponding to the instant R4 to R6, which are on the isoquinoline ring, comprise a fluoro group (-F) and the position corresponding to the instant A20 comprises neither a fluoro group (-F) nor a cyano group.  The invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  While Kosuge exemplifies compounds that include a fluoro group on the isoquinoline ring and also incorporate a cyano group at the position corresponding to A20, including, for example, Ir-209 (Kosuge ¶ [0136], page 16) and Ir-211 (Kosuge ¶ [0136], page 16), Kosuge also exemplifies compounds that do not incorporate a fluoro group or a cyano group at the position corresponding to A20, such as Ir-221 (Kosuge page 17) cited in the Non-Final Rejection of 10/05/2021 and teaches that the positions corresponding to the instant R4 to R6 may be a halogen group or a trifluoromethyl group, among others (Kosuge ¶ [0085]), wherein examples of the halogen group include fluorine (Kosuge ¶ [0062]).  Additionally, Kamatani 4 to R6 in view of the teachings of Kosuge, and as evidence by the teachings of Kamatani, to arrive at the claimed compound wherein one or more of the positions corresponding to the instant R4 to R6, which are on the isoquinoline ring, comprise a fluoro group (-F) and the position corresponding to the instant A20 comprises neither a fluoro group (-F) nor a cyano group, for the reasons above and those discussed in greater detail in the Non-Final Rejection of 10/05/2021 and repeated below.

Applicant's argument -- Applicant argues on page 42–43 that the results presented in the declaration under 37 CFR 1.132 filed 02/24/2021 are unexpected based on the teachings of the cited references and repeats a portion of the reply of 02/24/2021
Examiner's response -- This is not found persuasive for the reasons discussed in the Non-Final Rejection of 10/05/2021 at paragraphs 9–14.
Applicant's argument -- Applicant argues bridging pages 43–44 that based on the teachings in paragraph [0106] of Kamatani, which was cited in the Non-Final Rejection of 10/05/2021, either a methyl group, a tert-butyl group, a phenyl group, or a halogen can be introduced as a substituent to impart steric hindrance to the complex and that based on the combined teachings of Kosuge and Kamatani, one would not reasonably expect that the lifespan of compounds such as Formula 1, wherein at least one of R1 to R8 comprises at least one fluoro group (-F) and A20 includes two methyl groups would be substantially improved over of comparative compounds 3CE and 9CE which each include two methyl groups on A20.
Examiner's response -- As discussed in the Non-Final Rejection of 10/05/2021, one having ordinary skill in the art would expect that the substitution with a fluoro group at the positions corresponding to R1 to R8 would result in increased solubility upon synthesis of the addition of a fluoro-containing substituent to a metal complex compound to increase steric hindrance and thereby provide benefit.  As such, it would have been obvious to one having ordinary skill in the art to modify the compound of Kosuge with evidence from Kamatani to arrive at the claimed compound wherein one or more of the positions corresponding to the instant R4 to R6 based on the teachings of Kosuge and as evidences by Kamatani.  

Applicant's argument -- Applicant argues on pages 44–45 of the reply that the data in the declaration under 37 CFR 1.132 filed 01/05/2022 demonstrate that the claimed invention achieves unexpected results relative to the prior art.
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
As discussed in the Non-Final Rejection at paragraph 11 of the Non-Final Rejection of 10/05/2021, in the rejection of record, the substitution with a fluoro group at the positions 1 to R8 is expected by one having ordinary skill in the art to result in  increased solubility upon synthesis of the complex and suppressed concentration quenching, thereby enabling doping at high concentration which results in improved light emitting efficiency in a light-emitting device based on the teachings of Kamatani.
As discussed in the Non-Final Rejection at paragraph 12 of the Non-Final Rejection of 10/05/2021, the evidence showing an increase in lifespan with substitution of a fluoro group at the positions corresponding to R1 to R8 is not found sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of increased solubility upon synthesis of the complex and suppressed concentration quenching, thereby enabling doping at high concentration which results in improved light emitting efficiency in a light-emitting device.  Although Applicant has presented evidence of an increase with regard to lifespan, it remains unclear this property has a significance greater than that of the expected higher solubility upon synthesis of the complex and suppressed concentration quenching, which enables doping at high concentration which results in improved light emitting efficiency in a light-emitting device.  Applicants must show that the results are greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.  See MPEP 716.02(a).  The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  See MPEP 716.02(b).  
The data in the reply of 01/05/2022 does not appear to address the above issue because it only appears to show more evidence of an increase with regard to lifespan.
As discussed in the Non-Final Rejection at paragraph 13 of the Non-Final Rejection of 10/05/2021, it does not appear that the results are commensurate in scope with what is claimed and taught by the cited prior art.  In the data of the declaration of 01/05/2021, Applicant has only chosen one representative compound for the host structural formula 2 and the host structural formula 3.  This does not provide an adequate basis for concluding that similar results would be 
The data in the reply of 01/05/2022 does not appear to address this issue because all of the examples that are not comparative examples, including in the declaration of 02/24/2021, and the declaration of 09/09/2020, employ the same host system of H1-14 + H2-6.
Furthermore, it is noted that the increased between compounds with an additional alkyl group at the position corresponding to A20 (Compound 40(1) vs. Compound 40(5), Compound 40(2) vs. Compound 40(6), Compound 40(3) vs. Compound 40(7), Compound 40(4) vs. Compound 40(8)) appears in certain cases to show the same degree of increase in lifetime as the difference between compounds with and without a fluoro group at positions R1 to R8 (Compound 40(1) vs. Compound A3, Compound 40(2) vs. Compound A3, Compound 40(3) vs. Compound A3, Compound 40(4) vs. Compound A3).  Therefore, it is unclear that the results are in fact unexpected and unobvious and commensurate in scope with the claimed compound.
For the reasons discussed above, the declaration under 37 CFR 1.132 filed 01/05/2022 is insufficient to overcome the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), and Kosuge et al. US-20150295188-A1 ("Kosuge") as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the last Office action and the rejection is respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: claim 1 recites bridging numbered pages 3–4 that A20 in Formula 1 may be a fluoro group (-F) or a cyano group, among others (shown underlined in the except of claim 1 below).

    PNG
    media_image1.png
    118
    815
    media_image1.png
    Greyscale

However, on numbered page 4, claim 1 also recites that "A20 comprises neither a fluoro group (-F) nor a cyano group".  Therefore, the claim is indefinite because it is unclear whether or not A20 may be a fluoro group (-F) or a cyano group.  
For purposes of examination, in light of the remarks on pages 41–42 of the reply, the claims will be interpreted such that A20 comprises neither a fluoro group (-F) nor a cyano group.
Claims 2–20 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US-20060103298-A1 ("Lee") in view of BIN JONG KWAN KR-20120036560-A ("Kwan-KR"), see machine translation ("Kwan-MT"), Oh et al. US-20170098778-A1 ("Oh"), and Kosuge et al. US-20150295188-A1 ("Kosuge") as evidenced by Kamatani et al. US-20100219407-A ("Kamatani").
Regarding claims 1–4, 6–8, 10–17, and 19–20, Lee teaches an organic electroluminescent display device (organic EL device) (¶ [0003]) comprising: a first electrode; an 
Lee does not specifically disclose a device as above wherein the first host material is a compound represented by the claimed Formula 2.  However, Lee teaches that the first host material may comprise a carbazole (¶ [0029]).
Kwan teaches an organic EL device comprising red phosphorescent host material (¶ [0001] Kwan-MT) represented by a general formula (2) (¶ [0043] Kwan-MT and ¶ [0044] Kwan-KR).  Kwan teaches the host material has excellent solubility and excellent brightness and luminous efficiency (¶ [0001], ¶ [0027] Kwan-MT).  Kwan teaches specific examples of the host material of the general formula (2) (¶ [0060]–[0061] Kwan-MT) including compound RH-005, 
    PNG
    media_image2.png
    155
    185
    media_image2.png
    Greyscale
(Kwan-KR page 9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming the first host material out of the host material of the general formula (2), as taught by Kwan.  One would have been motivated to do so because Lee teaches the first host material may comprise a carbazole and Kwan teaches a phosphorescent host material of the general formula (2), which comprises a carbazole.  The selection of a known material, which is based 
Additionally, Kwan teaches the host material has excellent solubility and excellent brightness and luminous efficiency and therefore forming the first host material in the device of Lee out of the host material of Kwan would yield the benefit of excellent solubility and excellent brightness and luminous efficiency, as described above.
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound RH-005, because it would have been choosing from the list of exemplary host materials of the general formula (2) specifically disclosed by Kwan, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the light emitting layer of a phosphorescent organic EL device and possessing the benefits taught by Kwan.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host material represented by the general formula (2) having the benefits taught by Kwan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Lee does not specifically disclose a device as above wherein the second host material is a compound represented by the claimed Formula 3.  However, Lee teaches that the second host material may comprise a triazine group (¶ [0031]).
Oh teaches an organic EL device (¶ [0011], ¶ [0214]) comprising a phosphorescent dopant which may be an organic metal compound comprising Ir (¶ [0208]–[0209]) and a host compound represented by a Chemical Formula 5 (¶ [0169]).  Oh teaches the host compound has excellent hole and electron characteristics (¶ [0088]).  Oh teaches specific examples of the 
    PNG
    media_image3.png
    293
    317
    media_image3.png
    Greyscale
 (page 131), which comprises a triazine.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming the second host material out of the host compound F-8, as taught by Oh.  One would have been motivated to do so because Lee teaches the second host material may comprise a triazine group and Oh teaches a phosphorescent host compound F-8 comprising a triazine group.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Oh teaches the compound represented by the Chemical Formula 5 has excellent hole and electron characteristics and therefore forming the second host material in the device of Lee out of the host compound F-8 of Oh would yield the benefit of excellent hole and electron characteristics, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the host compound F-8, because it would have been choosing from the list of exemplary host materials of the Chemical Formula 5 specifically disclosed by Oh and comprising a triazine, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material in the light emitting layer of a phosphorescent organic EL device and possessing the benefits taught by Oh.  One of ordinary skill in the art would have been motivated to produce 
Lee does not specifically disclose a device as above wherein the phosphorescent dopant is a compound represented by the claimed Formula 1.  However, Lee teaches that the phosphorescent dopant may for an organic metal complex containing Ir (¶ [0034], ¶ [0050]).
Kosuge teaches an organic light-emitting element comprising light-emitting layer (¶ [0047]) wherein the light-emitting layer comprises an iridium complex represented by the general formula [1] as a guest (¶ [0052]; ¶ [0057]; ¶ [0039]).  Kosuge teaches that the iridium complex represented by the general formula [1] emits red light (¶ [0119], ¶ [0134]).  Kosuge discloses specific examples of the organic light-emitting element including Example 32 (¶ [0233] referring to Example 27 in ¶ [0230]–[0231]; TABLE 6) wherein the iridium complex represented by the general formula [1] is Ir-221 (TABLE 6) 
    PNG
    media_image4.png
    250
    246
    media_image4.png
    Greyscale
(page 17).  Kosuge teaches that the iridium complex represented by the general formula [1] is particularly preferably an iridium complex represented by the following general formula [20] (¶ [0084]).  Kosuge teaches the iridium complexes represented by the general formula [20] have an extremely high emission quantum yield and hence the incorporation of any such complex as a guest into the light-emitting layer provides an organic light-emitting element having high luminous efficiency and further, they include one acac-based ligand (diketone-based bidentate ligand) having a 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming the phosphorescent dopant out of the iridium complex represented by the general formula [20], as taught by Kosuge.  One would have been motivated to do so because Lee teaches that the phosphorescent dopant may for an organic metal complex containing Ir and Kosuge teaches an iridium complex.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Kosuge teaches the incorporation of the iridium complexes represented by the general formula [20] as a guest into the light-emitting layer provides an organic light-emitting element having high luminous efficiency and further, the complex can be easily subjected to sublimation purification and therefore forming the phosphorescent dopant out of the iridium complex represented by the general formula [1] of Kosuge in the device of Lee would yield the benefit of high luminous efficiency and easy sublimation purification, as described above.
Kosuge does not specifically exemplify an iridium complex represented by the general formula [20] as described above wherein the benzo[f]isoquinoline is substituted with a fluorine group (-F) or a trifluoromethyl group (-CF3).  However, the claimed compound is within the scope of the general formulae of Kosuge.  Kosuge teaches that in the general formula [20] 
    PNG
    media_image5.png
    284
    392
    media_image5.png
    Greyscale
 (¶ [0084]), Q1 to Q9 each represent a hydrogen atom, a halogen atom, an alkyl group, an alkoxy group, a trifluoromethyl group, or a cyano group (¶ [0085]).  Kosuge teaches specific examples of the halogen atom includes fluorine (¶ [0062]).  Kosuge teaches iridium complexes represented by the general formula [20] wherein Q2 is a trifluoromethyl group (-CF3) including Ir--209 (¶ [0136], page 16) and wherein Q2 is a fluorine group (-F) including Ir-211 (¶ [0136], page 16).  The iridium complex Ir-209, Ir-211, and Ir-221 are each an iridium complex represented by the general formula [20]. 
Additionally, as evidenced by Kamatani, it is known in the art to introduce substituents which induce repulsion of molecules to each other, such as those comprising halogen atoms, into a ligand forming an organic metal complex in order to impart steric hindrance to the complex which increases solubility upon synthesis of the complex and suppresses concentration quenching, thereby enabling doping at high concentration which results in improved light emitting efficiency in a light-emitting device (¶ [0106]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute at least one of Q1 to Q9
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select at least one of Q1 to Q3 as a trifluoromethyl group (-CF3) or a fluorine group (-F) because Kosuge exemplifies compounds wherein the benzo[f]isoquinoline is substituted with a fluorine group (-F) or a trifluoromethyl group (-CF3) and it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9 in the formula [20], which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  One of ordinary skill in the art would have been motivated to produce additional compounds represented the formula [20] having the benefits taught by Kosuge in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per claim 1–4, 6, 10–11, 14-15, 17, and 19–20, Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani teaches the modified organic EL device, as discussed above, comprising the light emitting layer between the anode and the cathode wherein the light emitting layer comprises the host compound RH-005 of Kwan, the host compound F-8 of Oh, and the modified iridium complex of Kosuge as evidenced by Kamatani as the phosphorescent dopant, which emits red light.  The light emitting layer comprises the host compound RH-005 of Kwan, the host compound F-8 of Oh, and the modified iridium complex of Kosuge as evidenced by Kamatani and therefore is comprises a composition of the three compounds. 
The modified iridium complex of Kosuge as evidenced by Kamatani is a first compound comprising a compound represented by the claimed Formula 1 wherein:
Y2 is C;
ring CY12 is a C6 carbocyclic group (a benzene group);
1 to R3 are each hydrogen, at least one of R4 to R6 are -F or a fluorinated C1 alkyl group (-CF3) and the remainder are hydrogen, and R7 to R8 are each hydrogen, A20 and A1 to A6 are each an unsubstituted C1 alkyl group (methyl), and A7 is a hydrogen;
d2 is an integer of 1;
at least one of R1 to R8 comprises at least one a fluoro group (-F), namely at least one of R4 to R6 comprises either one or three fluoro groups (-F), and A20 comprises neither a fluoro group (-F) nor a cyano group;
R1a is not required to be present; and
Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.
The host compound RH-005 of Kwan is a second compound comprising a compound represented by the claimed Formula 2 wherein:
Ar1 is not required to be present and Ar2 is an unsubstituted C6 carbocyclic group (a phenyl group);
Ar5 does not exist;
	n is 1;
a1 is 0 and a2 is 1;
CY2 is a C6 carbocyclic group (a benzene group) and CY3 is an unsubstituted C12 carbocyclic group (a naphthyl group);
R20 is an unsubstituted C6 aryl group (a phenyl group) and R30 is not required to be present; and
b2 is 1, b3 is 0.
The host compound F-8 of Oh is a third compound comprising a compound represented by the claimed Formula 3 wherein:
Ar11 is an unsubstituted C6 carbocyclic group (a phenylene group);
Ar12 does not exist;
p is 1;
3 cyclic group (a triazine group);
a11 is 1 and m is 2;
R70 is an unsubstituted C6 aryl group (a phenyl group) and R80 is an unsubstituted C12 heteroaryl group (a carbazolyl group);
b7 is 1 and b8 is 1.
Per Claim 7, the modified iridium complex of Kosuge as evidenced by Kamatani is an organometallic compound represented by Formula 1, as discussed above, wherein the benzo[f]isoquinoline in Formula 1 is a group represented by one of Formula CY1, CY9, and CY17 wherein:
T2 to T3 are not required to be present, one of T4 to T6 is a fluoro group (-F) or a fluorinated C1 alkyl group (-CF3), and T7 to T8 are not required to be present; and
R2 to R8, and R1a are not required to be present.
Per Claim 8, the modified iridium complex of the modified device of Kosuge in view of Lee as evidenced by Kamatani is an organometallic compound represented by the claimed Formula 1, as discussed above, wherein 
    PNG
    media_image6.png
    242
    296
    media_image6.png
    Greyscale
 is a group represented by Formula A(1) wherein: 
Y2 is C;
X21 is not required to be present; and
R9 to R10 are not required to be present, R11 is an unsubstituted C1 alkyl group (a methyl group), R12 is not required to be present, and R21 to R26
Per Claim 12, the compound RH-005 of Kwan is a host compound represented by the claimed Formula 2, as discussed above, wherein 
    PNG
    media_image7.png
    130
    169
    media_image7.png
    Greyscale
 is a group represented by Formula 2-2 wherein:
X1 is not required to be present;
X2 is not required to be present; and
R31 to R34 are not required to be present.
Per claim 13, the compound F-8 of Oh is a host compound represented by the claimed Formula 3 wherein Het1 is a group derived from Formula 3-1.
Per claim 16, the compound RH-005 of Kwan corresponds to the claimed Compound H1-71 and the compound F-8 of Oh corresponds to the claimed Compound H2-27.

Regarding Claim 5, Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani teaches the modified organic EL device, as discussed above with respect to Claim 1.
Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani does not specifically disclose a device as discussed above comprising an iridium complex represented by the general formula [20] wherein Q7 or Q9 is a sec-butyl group.  However, Kosuge teach in general formula [20] that Q1 to Q9 each represent a hydrogen atom, a halogen atom, an alkyl group, an alkoxy group, a trifluoromethyl group, or a cyano group (¶ [0085]) and teaches specific examples of an alkyl group include a sec-butyl group (¶ [0063]).
Therefore, given the general formula and teachings of Kosuge, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substitute at least one of Q7 an Q9 of the general formula [20] of Kosuge in 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select at least one of Q7 and Q9 as a sec-butyl group because it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9 in the formula [20] of Kosuge, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  One of ordinary skill in the art would have been motivated to produce additional compounds represented the formula [20] having the benefits taught by Kosuge in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per Claim 5, the modified iridium complex of the modified device of Kosuge as evidenced by Kamatani is a first compound comprising a compound represented by the claimed Formula 1, as discussed above, wherein at least one of A1, A3, A4, and A6 are a C2 alkyl group (an ethyl group) and the remaining A1 to A6 are each an unsubstituted C1 alkyl group (a methyl group).

Regarding Claim 9, Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani teaches the modified organic EL device, as discussed above with respect to Claim 1.
Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani does not specifically disclose a device as discussed above comprising an iridium complex represented by the 1 or Q3 is as a trifluoromethyl group (-CF3) or a fluorine group (-F) .
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select either Q1 or Q3 as a trifluoromethyl group (-CF3) or a fluorine group (-F) because Kosuge exemplifies compounds wherein the benzo[f]isoquinoline is substituted with a fluorine group (-F) or a trifluoromethyl group (-CF3) and it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9 in the formula [20], which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  One of ordinary skill in the art would have been motivated to produce additional compounds represented the formula [20] having the benefits taught by Kosuge in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Kosuge does not specifically disclose an organic light-emitting element comprising an iridium complex represented by the general formula [20] as discussed above wherein Q6 of the general formula [20] of Kosuge is a methyl group.  However, Kosuge teach in general formula [20] that Q1 to Q9 each represent a hydrogen atom, a halogen atom, an alkyl group, an alkoxy group, a trifluoromethyl group, or a cyano group (¶ [0085]) and teaches specific examples of an alkyl group include a methyl group (¶ [0063]).
Therefore, given the general formula and teachings of Kosuge, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substitute Q6 of the general formula [20] of Kosuge in the modified iridium complex represented by the general formula [20], as discussed above, with a methyl group, because Kosuge teaches the variables may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select Q6 as a methyl group because it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9 in the formula [20] of Kosuge, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  One of ordinary skill in the art would have been motivated to produce additional compounds represented the formula [20] having the benefits taught by Kosuge in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per Claim 9, the modified iridium complex of Kosuge as evidenced by Kamatani corresponds to either claimed Compound 1 or 2 
    PNG
    media_image8.png
    154
    416
    media_image8.png
    Greyscale
.

Regarding Claim 18, Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani teaches the modified organic EL device, as discussed above with respect to Claim 17.
Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani does not specifically disclose a device as discussed above wherein the device further comprises a hole injecting layer or a hole transport layer between the anode and the light emitting layer, or a electron 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Lee in view of Kwan, Oh, and Kosuge as evidenced by Kamatani comprising a hole transporting layer between the anode and the light emitting layer and an electron transporting layer between the light emitting layer and the cathode, because Lee teaches exemplary devices comprising these layers, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        


                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786